RESOLUCIÓN
La Jueza Presidenta, Hon. Liana Fiol Matta, emitió la Orden Administrativa OAJP-2015-038 para extender la vi-gencia de la Orden Administrativa OAJP-2014-006, sobre medidas de control de gastos, hasta el 30 de junio de 2017. Como parte de estas medidas se emitió, además, la Orden Administrativa OAJP-2015-039 para decretar el cierre total de los tribunales en las fechas siguientes:
*7622 de abril de 2015
31 de julio de 2015
20 y 27 de noviembre de 2015
La mañana del 24 de diciembre de 2015
5 de enero de 2016
En virtud de nuestra facultad para reglamentar los pro-cedimientos judiciales, se dispone que al computar los tér-minos establecidos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dis-puesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73) y se considerarán estos días como feriados. Cualquier término que venza durante esos días se extenderá hasta el próximo día laborable de cada fecha.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señor Kolthoff Caraballo, Señor Rivera García y Señor Estrella Martínez hacen constar las expresiones siguientes: “Una vez adoptada la medida ad-ministrativa de decretar el cierre total de los tribunales, estoy conforme con la acción consecuente de extender los términos correspondientes. Oponerse a esta extensión con-llevaría limitar aún más los servicios y el acceso de la ciu-dadanía a presentar oportunamente sus reclamos. Ahora bien, resulta imperativo reiterar las alternativas descarta-das contenidas en los respectivos votos disidentes emitidos en la Resoluciones ER-2015-1 y ER-2015-2 que, como cues-tión de hecho, generarían ahorros mucho más sustanciales que las medidas adoptadas al presente y que continúan atentando contra el acceso a la justicia”.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo